'In an action to recover on two promissory notes, defendants Monvent, Inc. and Charles A. Piser, maker and endorser respectively of the notes, appeal from (1) an order of the Supreme Court; Nassau County, entered March 19, 1965, which (a) granted plaintiff’s motion for summary judgment against said defendants and (b) permitted plaintiff to issue execution upon the judgment entered December 22, 1964 upon their prior default in answering or appearing and (2) said judgment. Order affirmed, with $10 costs and disbursements. No opinion. Appeal from judgment die-*562missed, without costs; a default judgment is not appealable.
Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.